DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to application 16/472,423 that the Applicant filed on June 21, 2019 and presented 14 claims.  Claims 1-14 and claims 14-23 added as new claims via a preliminary amendment on June 21, 2019.  Claims 14-23 remain pending in the application. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Fig. 2: 223, 224, 225, and 226.  
Fig. 3: 325
Fig. 4: 430
Fig. 6: 612
Fig. 8: 808
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Fig. 7 doesn’t include “800” mentioned in ¶ [0158] of the filed specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 14 and 23 are objected to because of the following informalities: 
“generating a random stream at the source node…” should read “generating a random stream at a source node” since this is the first mention of “source node” within the corresponding claims.
-  “XOR” should read “exclusive-OR operation” or “exclusive-OR (XOR) operation.”
-  “increases message equivocation” should read “increases a message equivocation”
-  “message equivocation HE(M)” should read “message equivocation (HE(M)).”
-  “increases key equivocation” should read “increases a key equivocation”
-  “key equivocation HE(K)” should read “key equivocation (HE(K)).”
-  “encrypting a sequence of random message” should read “encrypting a sequence of a random message.”
-  “a third ciphertext” occurs twice, and the second occurrence should read “the third ciphertext.”
-  “a key shared between the source and a [the] destination node” occurs twice, and the second occurrence should read “the key shared between the source and the destination node.”
-  In claim 23 only, “entropy pool or key synchronisation module” should read “an entropy pool or a key synchronisation module.”
Appropriate correction is required.
Claim 15 is objected to because of the following informality:  the limitation of “… to alter the values in random entropy pools using the random sequence further comprises the step of performing key equivocation augmentation on any other characteristic…” reads awkwardly and required amending.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 23, and thus claims 15-22 that depend upon claim 14, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 23 are indefinite due to the step of “generating keys” in conjunction with the subsequent limitations of a “first key,” “second key,” “third key,” and “fourth key.”  The claims are indefinite because it is unclear as to whether the “generated keys” are the same or different than the enumerated keys.  Given the context of the claim (as the Examiner interprets the claim), the rejection can be overcome by amending the claims to read, “generating keys at the source node, the keys comprising a first key, a second key, a third key, and a fourth key, using…”
	Claims 14 and 23 are indefinite due to “encrypting … using an XOR and a first key…” and “encrypting … using an XOR and a second key…”  Based upon this limitation, it appears the exclusive-OR operations and keys are independent from each 
	Claims 14 and 23 fail to “particularly pointing out and distinctly claim[] the subject matter” of the invention with respect to the limitation of “wherein said operation increases message equivocation HE(M) when an assailant performs a brute force key attack on a third ciphertext.”  The issue with this claim, which includes a potential problem in a subsequent infringement action, is that the limitation is dependent upon the act of another person, and thus the limitation does not limit “a method for the provision of a cryptosystem using equivocation augmentation in the encryption and decryption of data.”  The rejection may be overcome by rewording the limitation, such as “…, wherein said operation increases a message equivocation (HE(M)) associated with a third ciphertext that is subject to a brute force attack by an assailant, …”  Alternatively, the Examiner is receptive to alternative language or an argument as to why the conduct of the assailant must be retained (with the Examiner recognizing the involvement of conditional probabilities within the framework of equivocation).  
	Similarly, the limitation “wherein said operation results in an increase in key equivocation HE(K) after an assailant has performed a brute force key attack on the third ciphertext” is also indefinite.  The rejection may be overcome by rewording the limitation, such as “…, wherein said operation increases a key equivocation (HE(K)) associated with a third ciphertext that is subject to a brute force attack by an assailant, 
	The limitation “a mathematical operation such as modular addition or multiplication” is indefinite due to the use of “such as.”  The rejection may be overcome by rewording the limitation to “a mathematical operation comprising at least one of modular addition and modular multiplication.”  Alternatively, the rejection can be overcome by rewording the limitation to “a mathematical operation,” and then advancing a new dependent claim that states, “wherein, the mathematical operation comprises modular addition or modular multiplication.”  The latter option more broadly leaves open other mathematical operations through the doctrine of claim differentiation.
	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 19 fails to comply with § 112(b) because of the limitation “the use of an independent instance of the invention…”  The use of “independent instance” is indefinite because it cannot be “independent” from the previous limitations as provided in claim 14.  To the extent that claim 19 is “independent,” then claim 19 should be cancelled and the relevant subject matter incorporated into an independent claim that focuses on this “independent instance.”  However, the doctrine of original presentation limits the extent to which the Applicant may pursue this “independent instance” in the same application, see MPEP § 821.03, and this “independent instance” may need to be pursued in a continuing application.  The Examiner cautions the Applicant against the addition of new matter.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 21 doesn’t comply with § 112(b) because “its implementation in a block cipher suitable for use in a hardware device or system” fails to provide the additional steps above those already presented in claim 14 for its implementation.  As explained above for claim 20, any and all possible steps are claimed for the implementation into a block cipher.  The Examiner suggests that this rejection can be overcome by claiming the additional steps that are required to implement the invention as recited in claim 14 into a block cipher.  The Examiner cautions the Applicant against the addition of new matter.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Brown (US 2013/0136255), which discloses the evaluation of entropy within a cryptographic system in consideration of an assailant who relies upon probabilities to assess the correctness of a possible key.
Wu (US 9,635,011), which discloses the transposing of characters to increase entropy within an encryption and decryption technique.
Fernandez (US 2017/0353302), which discloses a key distribution protocol that relies upon a seed value to seed a pseudo random number generator that further includes the use of an exclusive-OR operation to obfuscate a digital bit stream. 
Simmons (US 9,614,668), which discloses a cryptographic system uses a pseudorandom number generator to create random information that can be applied to a message and then operated upon by an exclusive-or operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405.  The examiner can normally be reached on Monday-Friday 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        
/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491